EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment with respect to cancellation of claim 9 was given in an interview with Mr. Anubhav Sharma on July 13, 2022. Additionally, claims previously withdrawn without traverse are being canceled in this Examiner’s amendment.

The application has been amended as follows:

Claims 3 – 5. Cancelled.

Claim 7. (Rejoined) The radio-frequency module according to claim 1, wherein
the transmitting circuit includes
a first transmitting circuit that transmits a radio-frequency signal in a first communication band, and
a second transmitting circuit that transmits a radio-frequency signal in a second communication band, the first and second communication bands being different frequency bands,
the receiving circuit includes
a first receiving circuit that receives a radio-frequency signal in the first communication band,
a second receiving circuit that receives a radio-frequency signal in the second communication band,
the first receiving circuit includes
a first low-noise amplifier that outputs a radio-frequency signal in the first communication band to a first reception terminal, and
a first reception matching inductor connected to an input terminal of the first low-noise amplifier.

Claim 8. (Rejoined) A radio-frequency module according to claim 7, further comprising a bonding wire connected to the ground, the bonding wire being disposed between the first transmitting circuit and the second receiving circuit when the mounting substrate is viewed in plan, the mounting substrate having a first main surface and a second main surface opposed to each other, the first transmitting circuit and the second receiving circuit being mounted on the first main surface, the second transmitting circuit and the first receiving circuit being mounted on the second main surface.

Claim 9. Cancelled.

Claims 13 – 14. Cancelled.

Claim 16. (Rejoined) The radio-frequency module according to claim 15, further comprising a third bonding wire connected to the ground,
wherein the third bonding wire
overlaps the receiving filter when the mounting substrate is viewed in plan, and
bridges over the receiving filter when the mounting substrate is viewed in section.

Claim 18. Cancelled.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648